Exhibit 10.1

  



AGREEMENT AND GENERAL RELEASE

 

THIS AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and entered into as
of this 31 day of January, 2020 (the “Resignation Date”), by and among Spirit
AeroSystems, Inc. (the “Company”), Spirit AeroSystems Holdings, Inc., the parent
of the Company (the “Parent”), and Jose Garcia (the “Executive”).

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.            Resignation. Effective January 29, 2020, the Executive has chosen
to resign from his position as Executive Vice President and Chief Financial
Officer of the Company and of the Parent and from all other positions he holds
as an officer or director of the Company or any of its subsidiaries or as an
officer of the Parent. Executive has claimed that his resignation is for Good
Reason (as defined in the Employment Agreement entered into on the 23rd day of
November 2018 between the Company and the Executive (the “Employment
Agreement”)) and the Company disputes that Good Reason exists. No other action
was required for these resignations to be effective.

 

2.            Consideration in Settlement. In consideration of (i) the release
of all claims described below in Paragraph 3, (ii) the Covenant Not to Sue in
Paragraph 4, (iii) the protective agreements described in Paragraphs 5 and 6,
(iv) the agreement of future cooperation in Paragraph 15 and (v) the other terms
of this Agreement, the Company agrees to compensate the Executive as follows
(subject in all cases to Paragraph 2(k) of this Agreement):

 

(a)           Separation Payments. The Company shall pay the Executive the sum
of $615,000 in cash (the “Separation Payment”), which comprises an amount
equivalent to one year of Executive’s current annual base salary. The Separation
Payment shall be payable in four substantially equal installments, with the
first such installment to be paid to the Executive within thirty (30) days after
the Resignation Date and the remaining three installments to be paid to
Executive within thirty (30) days after each of the three (3), six (6) and nine
(9) month anniversaries of the Resignation Date. For purposes of Section 409A of
the Code, each payment made under this Agreement will be treated as a separate
payment. The Company and the Executive acknowledge and agree that all payments
constitute “wages” for purposes of FICA, FUTA and income tax withholding and
such taxes, as well as any other withholdings, that are typically deducted from
wages, shall be withheld as to any payments made under this Agreement.

 

(b)           COBRA. The Company shall provide Executive with the lump sum
amount of $20,000, within thirty (30) days after the Resignation Date, to assist
Executive with the costs of COBRA medical and dental benefits for a period of
twelve (12) months after the Resignation Date.

 

(c)           STIP Equivalent Award. The Executive shall be entitled to a
payment that is equivalent to the amount that would be payable with respect to
2019 under the short-term incentive program (“STIP”) maintained pursuant to and
in accordance with the Spirit AeroSystems Holdings, Inc. 2014 Omnibus Incentive
Plan (the “OIP”) based upon an assumed performance at target levels (i.e. a STIP
score of not less than 1.0). Such amount shall be paid to the Executive in cash
at the time the annual award for 2019 under the STIP is otherwise paid to the
Company’s executive officers (which shall be no later than March 31, 2020).

 



 

 



 

(d)          LTIP Awards. The Company shall waive any requirement for the
Executive to be employed by the Company with respect to the vesting of the
Executive’s awards specifically identified in Exhibit A (the “Specified Unvested
Awards”) under the Spirit AeroSystems Holdings, Inc. Amended and Restated
Long-Term Incentive Plan (“LTIP”) maintained pursuant to and in accordance with
the OIP. For the avoidance of doubt, (i) any other outstanding awards not
expressly identified herein that remain unvested on the Resignation Date shall
be forfeited, (ii) any Specified Unvested Awards with only service based
conditions shall vest in full on the Resignation Date and shall be delivered
within thirty (30) days of the Resignation Date, (iii) in the case of Specified
Unvested Awards that are performance-based grants, the vesting of any such
awards shall occur on the contractual vesting date and shall be subject to the
Company’s certification of the satisfaction of applicable performance criteria,
(iv) any restrictions on transfer or other similar restrictions with respect to
the Specified Unvested Awards will continue to apply as if Executive’s
employment had not terminated, (v) all other terms of the Specified Unvested
Awards will continue to apply, and (vi) the Company may withhold amount required
for the payment of federal or state taxes from the Specified Unvested Amounts at
such time and on such terms as it determines to be required or appropriate.

 

(e)           No Repayment Obligations. Executive shall not be required to
reimburse or repay the Company for the following disbursements made to Executive
under the Employment Agreement:

 

(i)            Relocation costs incurred in accordance with Section 3(g) of the
Employment Agreement;

 

(ii)           Cash Sign-On Bonus paid pursuant to Section 3(d) of the
Employment Agreement; and

 

(iii)          Deferred compensation deposited in the Executive’s account in
December 2019 pursuant to Section 3(f) of the Employment Agreement (this amount
will be distributed to Executive consistent with the terms of the deferred
compensation plan).

 

(f)           Subsequent Sign-On Award. Within thirty (30) days after the
Resignation Date, the Company shall pay to Executive a lump sum cash payment of
$500,000 in lieu of the Subsequent Sign-On Award (as defined in the Employment
Agreement).

 

(g)           2020 LTIP Award. The Company shall pay to Executive a cash payment
of $409,590 in lieu of any 2020 annual LTIP grant, payable on the date otherwise
applicable for equity awards granted in February or March 2020 to similarly
situated employees of the Company.

 

(h)           Career Transition Services. The Company agrees to reimburse costs
for reasonable and documented career transition services through July 31, 2020.
In order to receive this benefit, Executive must contact Jay Hohl at the
Company, who will make arrangements for these services from a Company approved
vendor.

 

(i)            Reimbursement of Expenses. The Company shall reimburse Executive
for any and all business expenses incurred prior to the Resignation Date for
which Executive is entitled to reimbursement under the Employer’s expense
reimbursement and perquisite allowance policies and procedures in effect on the
date hereof; provided that such reimbursements are submitted to the Company in
accordance with such policies and procedures within thirty (30) days from the
Resignation Date. Any request for reimbursement submitted after this thirty (30)
day period will not be paid. For the avoidance of doubt, Executive shall remain
and be held personally responsible to pay the balance of the Company credit card
held by Executive as to any personal expenses.

 



 2 

 



 

(j)           Other Continuing Rights. The Executive agrees that, except for his
accrued base salary earned through the Resignation Date (which will be paid to
Executive no later than the earlier date of what is required under the law or
thirty (30) days following the Resignation Date), he has been, or will be
pursuant to this Agreement, paid all other compensation due to him, including
but not limited to all salary, bonuses, deferred compensation, incentives and
all other compensation of any nature whatsoever. Except as set forth above, no
other sums (contingent or otherwise) shall be paid to the Executive in respect
of his employment by the Company or the Parent, and any such sums (whether or
not owed) are hereby expressly waived by the Executive. The foregoing
notwithstanding, following the Resignation Date, the Executive shall be entitled
to receive his account balance and accrued benefit, as applicable, under the
Parent’s Retirement and Savings Plan in accordance with the terms of such plan.

 

(k)           Contingent Entitlement. The Executive acknowledges that his
entitlement to payments and/or vesting under Paragraph 2(a) through (h) shall be
conditioned on his continuing compliance with Paragraphs 3, 4, 5, 6, 10(b) and
15 of the Agreement. The Executive’s violation of any obligation within
Paragraphs 3, 4, 5, 6, 10(b) or 15 shall terminate the Company’s obligation to
continue to make payments and to continue vesting of awards in accordance with
Paragraph 2(a) through (h). In addition, nothing in this Agreement will limit in
any way the operation of the Company’s policies described in Section 3(m) of the
Employment Agreement.

 

3.            General Release. As a material inducement to the Company and the
Parent to enter into this Agreement and in consideration of the payments to be
made by the Company and the Parent to the Executive in accordance with Paragraph
2 above, the Executive, on behalf of himself, his representatives, agents,
estate, heirs, successors and assigns, and with full understanding of the
contents and legal effect of this Agreement and having the right and opportunity
to consult with his counsel, releases and discharges the Company, the Parent,
and their respective shareholders, officers, directors, supervisors, members,
managers, employees, agents, representatives, attorneys, insurers, parent
companies, divisions, subsidiaries, affiliates and all employee benefit plans
sponsored or contributed to by the Company or the Parent (including any
fiduciaries thereof), and all related entities of any kind or nature, and its
and their predecessors, successors, heirs, executors, administrators, and
assigns (collectively, the “Released Parties”) from any and all claims, actions,
causes of action, grievances, suits, charges, or complaints of any kind or
nature whatsoever, that he ever had or now has (through the Resignation Date),
whether fixed or contingent, liquidated or unliquidated, known or unknown,
suspected or unsuspected, and whether arising in tort, contract, statute, or
equity, before any federal, state, local, or private court, agency, arbitrator,
mediator, or other entity, regardless of the relief or remedy; provided,
however, and subject to Paragraph 4 below, the Agreement is not intended to and
does not limit the Executive’s right to file a charge or participate in an
investigative proceeding of the EEOC or another governmental agency. Without
limiting the generality of the foregoing, it being the intention of the parties
to make this release as broad and as general as the law permits, this release
specifically includes, but is not limited to, and is intended to explicitly
release, any claims under the Employment Agreement; any and all subject matter
and claims arising from any alleged violation by the Released Parties under the
Fair Labor Standards Act; Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1866, as amended by the Civil Rights Act of 1991 (42
U.S.C. § 1981); the Rehabilitation Act of 1973, as amended; the Employee
Retirement Income Security Act of 1974, as amended (whether such subject matter
or claims are brought on an individual basis, a class representative basis, or
otherwise on behalf of an employee benefit plan or trust); the Kansas Act
Against Discrimination, the Kansas Age Discrimination in Employment Act, the
Kansas wage payment statutes, and other similar state or local laws; the
Americans with Disabilities Act; the Family and Medical Leave Act; the Genetic
Information Nondiscrimination Act of 2008; the Worker Adjustment and Retraining
Notification Act; the Equal Pay Act; Executive Order 11246; Executive Order
11141; and any other statutory claim, tort claim, employment or other contract
or implied contract claim, or common law claim for wrongful discharge, breach of
an implied covenant of good faith and fair dealing, defamation, invasion of
privacy, or any other claim, arising out of or involving his employment with the
Company, the termination of his employment with the Company, or involving any
other matter, including but not limited to the continuing effects of his
employment with the Company or termination of employment with the Company.

 



 3 

 

  

The Executive further acknowledges that he is aware that statutes exist that
render null and void releases and discharges of any claims, rights, demands,
liabilities, action and causes of action which are unknown to the releasing or
discharging party at the time of execution of the release and discharge. The
Executive hereby expressly waives, surrenders and agrees to forego any
protection to which he would otherwise be entitled by virtue of the existence of
any such statute in any jurisdiction including, but not limited to, the State of
Kansas. The foregoing notwithstanding, the Company and the Parent hereby
acknowledge and agree that the foregoing release shall not apply with respect to
the Executive’s rights (i) to enforce the terms of this Agreement, (ii) vested
benefits and (iii) to the fullest extent permitted by law, to indemnification,
advancement and/or insurance coverage as an officer of the Company and/or the
Parent in accordance with the Company’s and the Parent’s certificate of
incorporation and bylaws and the terms of any indemnification agreement with the
Parent and/or the Company to which the Executive is a party as of the date
hereof, and in accordance with the law, if applicable, and to continued coverage
under the Company’s and its Parent’s Directors and Officers liability insurance
policies as in effect from time to time.

 

4.            Covenant Not to Sue. The Executive, for himself, his heirs,
executors, administrators, successors and assigns agrees not to bring, file,
claim, sue or cause, assist, or permit to be brought, filed, or claimed any
action, cause of action, or proceeding regarding or in any way related to any of
the claims described in Paragraph 3 above, and further agrees that this
Agreement will constitute and may be pleaded as, a bar to any such claim,
action, cause of action or proceeding. If the Executive files a charge or
participates in an investigative proceeding of the EEOC or another governmental
agency, or is otherwise made a party to any proceedings described in Paragraph 3
above, the Executive will not seek and will not accept any personal equitable or
monetary relief in connection with such charge or investigative or other
proceeding.

 

5.            No Disparaging, Untrue Or Misleading Statements. Executive
represents that he has not made, and agrees that he will not make, to any third
party any disparaging, untrue, or misleading written or oral statements about or
relating to the Company, or its products or services (or about or relating to
any officer, director, agent, employee, or other person acting on the Company’s
behalf). The Company agrees to use reasonable efforts to ensure that its “named
executive officers”, as such term is defined under Item 402 of Regulation S-K
promulgated by the Securities and Exchange Commission will not make, to any
third party any disparaging, untrue, or misleading written or oral statements
about or relating to Executive. The foregoing provision shall not be effective
with respect to any information required to be disclosed by the Executive,
Company or named executive officers by the order of a court or administrative
agency, subpoena or other legal or administrative demand.

 

 4 

 





 

6.            Protective Agreement. The Executive acknowledges and agrees that
he shall continue to be bound by the terms and conditions of Section 4 of the
Employment Agreement, the terms of which are incorporated herein by reference;
provided, that the parties agree that the noncompetition and non-solicitation
periods as set forth under Sections 4(c) and (d) of the Employment Agreement
shall be applicable for a period of one year following the Resignation Date.

 

7.            Permitted Activities. Notwithstanding any other provision of this
Agreement or the Employment Agreement, nothing in this Agreement is intended to,
or does, preclude Executive from (i) contacting, reporting to, responding to an
inquiry from, filing a charge or complaint with, communicating with, or
otherwise participating in an investigation conducted by, the Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Occupational Safety and Health Administration, the Securities and
Exchange Commission, or any other federal, state, or local governmental agency,
commission, or regulatory body; (ii) giving truthful testimony or making
statements under oath in response to a subpoena or other valid legal process or
in any legal proceeding; (iii) otherwise making truthful statements as required
by law or valid legal process; (iv) engaging in any concerted or other legally
protected activities; or (v) disclosing a trade secret in confidence to a
governmental official, directly or indirectly, or to an attorney, if the
disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law.

 

Furthermore, notwithstanding the provisions herein, Executive understands that
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made
(A) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and (B) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Executive likewise understands that, if Executive
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Executive may disclose the Company’s trade secret(s) to
Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (i) files any document containing the trade secret
under seal; and (ii) does not disclose the trade secret, except pursuant to
court order.

 

8.            Severability. If any provision of this Agreement shall be found by
a court of competent jurisdiction to be invalid or unenforceable, in whole or in
part, then such provision shall be construed and/or modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
or shall be deemed excised from this Agreement, as the case may require, and
this Agreement shall be construed and enforced to the maximum extent permitted
by law, as if such provision had been originally incorporated herein as so
modified or restricted, or as if such provision had not been originally
incorporated herein, as the case may be. The parties further agree to seek a
lawful substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify the Agreement so that, once modified, the Agreement
will be enforceable to the maximum extent permitted by the law in existence at
the time of the requested enforcement.

 

 5 

 





 

9.            Waiver. A waiver by the Company of a breach of any provision of
this Agreement by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an authorized officer of the Company.

 

10.          Miscellaneous Provisions.

 

(a)           Representation. The Executive represents and certifies that he has
carefully read and fully understands all of the provisions and effects of this
Agreement, has knowingly and voluntarily entered into this Agreement freely and
without coercion, and acknowledges that the Company advised him to consult with
an attorney prior to executing this Agreement. The Executive is voluntarily
entering into this Agreement and neither the Company nor its employees,
officers, directors, representatives, attorneys or other agents made any
representations concerning the terms or effects of this Agreement other than
those contained in the Agreement itself and the Executive is not relying on any
statement or representation by the Company or any other Released Parties in
executing this Agreement. The Executive is relying on his own judgment and that
of his attorney to the extent so retained. The Executive also specifically
affirms that this Agreement clearly expresses his intent to waive fraudulent
inducement claims, and that he disclaims any reliance on representations about
any of the specific matters in dispute.

 

(b)           Return of Property. On or within five (5) business days following
the Resignation Date, the Executive shall return to the Company and/or, in the
case of electronic information, destroy all of the Company’s and the Parent’s
and their respective subsidiaries property that is in the Executive’s
possession, custody or control, including, without limitation, (a) all keys,
access cards, badges, credit cards, mobile devices, computer hardware, computer
software, data, materials, documents, records, policies, client and customer
information, marketing information, design information, specifications and
plans, data base information and lists, and any other property or information of
the Company, the Parent and their subsidiaries (whether those materials are in
paper or computer-stored form), and (b) all documents and other property
containing, summarizing, or describing any Confidential Information (as defined
in the Employment Agreement), including all originals and copies, except for
property which the Company may otherwise agree in writing that the Executive may
retain in order to perform the transition services hereunder or otherwise. The
Executive affirms that he will not retain any such property or information in
any form (except as permitted in accordance with the preceding sentence), and
will not give copies of such property or information or disclose their contents
to any other person. The foregoing provisions notwithstanding, the Company will
allow Executive to retain the cell phone used by him while an employee of
Company, including the cell phone number and Outlook contacts (whether on his
mobile device or his computer), provided that such device is made available to
the Company so the Company may take any necessary steps to remove any
proprietary or confidential information from said device, as determined by the
Company. Executive acknowledges and agrees that if he discovers any such
information on these devices, he will immediately notify the Company so that
additional steps can be taken to ensure that such information is removed.
Furthermore, the Executive shall immediately inform any individual who contacts
him based upon his prior role with the Company that he is no longer with the
Company and shall refer said contact to his successor. Nothing in this Paragraph
in any way limits Executive’s obligations or responsibilities related to the use
of the Company’s confidential information.

 

 6 

 





 

 

11.            Complete Agreement. This Agreement sets forth the entire
agreement between the parties, and fully supersedes any and all prior agreements
or understandings, whether oral or written, between the parties pertaining to
actual or potential claims arising from the Executive’s employment with the
Company and the Parent or the termination of the Employment Agreement and the
Parent; provided, that all obligations and rights arising under Paragraph
3(m) and 4 of the Employment Agreement, which are incorporated by reference
herein, shall not be superseded and shall remain in full force and effect. The
Company’s payment obligations under this Agreement shall become effective on the
Resignation Date, contingent upon the Executive’s compliance with his
obligations hereunder. Effective as of the end of the day on the Resignation
Date, the Employment Agreement shall terminate. The Executive expressly warrants
and represents that no promise or agreement which is not herein expressed has
been made to him in executing this Agreement. The Executive further expressly
represents and warrants that he will not hereafter seek reinstatement, recall or
re-employment with the Company, the Parent or any of their respective
subsidiaries or affiliates.

 

12.            No Pending or Future Lawsuits. The Executive represents that he
has no lawsuits, claims or actions pending in his name, or on behalf of any
other person or entity, against the Company or any of the Released Parties. The
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the Released Parties.

 

13.            No Admission of Liability. The Executive understands and
acknowledges that this Agreement constitutes a compromise and settlement of any
and all actual or potential disputed claims by the Executive. No action taken by
the Company or Executive hereto, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
of any fault or liability whatsoever.

 

14.            Reimbursement. If the Executive or his heirs, executors,
administrators, successors or assigns (a) is in breach of or breaches Paragraphs
3, 4, 5, 6, 10(b) or 15 of this Agreement, (b) attempts to challenge the
enforceability of this Agreement, or (c) files a charge of discrimination, a
lawsuit of any kind or nature against one or more of the Released Parties, or a
claim of any kind or nature released herein against one or more of the Released
Parties, the Executive or his heirs, executors, administrators, successors or
assigns shall be obligated to tender back to the Company, as a contractual
remedy hereunder, all payments made to him or them under Paragraph 2 of this
Agreement, including, for avoidance of doubt, any payments resulting from the
vesting of Specified Unvested Awards following the Resignation Date, or any
amount of actual damages proven by the Company, if greater. Further, the
Executive shall indemnify and hold harmless the Company, its shareholders,
employees, officers, directors and other agents from and against all claims,
damages, demands, judgments, losses, costs and expenses, including attorneys’
fees, or other liabilities of any kind or nature arising out of said breach,
challenge or action by the Executive, his heirs, executors, administrators,
successors or assigns. The Company and the Executive acknowledge that the remedy
set forth hereunder is not to be considered a form of liquidated damages and the
tender back shall not be the exclusive remedy hereunder.

 



 7 

 

 

15.            Future Cooperation. Upon request, Executive agrees to provide
reasonable assistance and cooperation taking into account Executive’s schedule,
without the necessity of subpoena, in any matter or matters (including but not
limited to any regulatory, law enforcement or judicial investigations or
proceedings, mediations, arbitrations or lawsuits, any claim negotiations with
customers or suppliers, or otherwise) of which the Company identifies Executive
as potentially having knowledge (or otherwise relating to Executive’s expertise
or experience), where deemed appropriate by the Company, including providing
truthful information, consulting, training, preparing for, and/or attending any
hearing or proceeding (whether relating to the Company’s defense or prosecution
of any existing or future actions, arbitrations, claims or litigations or
otherwise). The Company will reimburse Executive for the reasonable costs and
expenses in connection therewith (including without limitation travel expenses
including lodging, food, and car service), provided however that such payments
(i) are not intended to influence in any way the testimony Executive gives under
oath, and Executive agrees to testify truthfully and (ii) do not encompass
attorney’s fees incurred by Executive. The Company’s agreement to reimburse
Executive through this Agreement is not based, conditioned or contingent in any
way on the substance, content or efficacy of Executive’s testimony, or the
outcome of any particular matter.

 

16.            Amendment. This Agreement may not be altered, amended, or
modified except in writing signed by both the Executive and the Company.

 

17.            Joint Participation. The parties hereto participated jointly in
the negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.

 

18.            Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Kansas, and any court
action commenced to enforce this Agreement shall have as its sole and exclusive
venue the County of Sedgwick, Kansas. In addition, the Executive and the Company
waive any right he or it may otherwise have to a trial by jury in any action to
enforce the terms of this Agreement.

 

19.            409A. The intent of the parties is that any payments and benefits
provided under this Agreement comply with the provisions of Internal Revenue
Code Section 409A and the treasury regulations, guidance, and exemptions
promulgated thereunder (collectively "Code Section 409A") so as not to subject
Executive to the payment of the tax, interest and any tax penalty that may be
imposed under Code Section 409A. Accordingly, to the maximum extent permitted,
all provisions of this Agreement shall be construed, interpreted, and
administrated in a manner consistent and in compliance with Code Section 409A.
In furtherance thereof, to the extent that any provision hereof would otherwise
result in Executive being subject to payment of tax, interest and tax penalty
under Section 409A, the Company and Executive agree to amend this Agreement in a
manner that brings this Agreement into compliance with Code Section 409A and
preserves to the maximum extent possible the economic value of the relevant
payment or benefit under this Agreement to Executive.

 



 8 

 

 

20.            Execution of Agreement. This Agreement may be executed in
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Agreement. This Agreement, to the extent
signed and delivered by means of a facsimile machine or by PDF file (portable
document format file), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the originally signed version delivered in
person. At the request of any party hereto, each other party shall re-execute
original forms hereof and deliver them to all other parties.

 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS
AND OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN
EMPLOYMENT.

 

IN WITNESS WHEREOF, the Executive, the Company and the Parent have voluntarily
signed this Resignation Agreement and General Release consisting of ten
(10) pages (including the Exhibit hereto) effective as of the first date set
forth above.

 

SPIRIT AEROSYSTEMS, INC. JOSE GARCIA

 

By:/s/ Justin Welner

 

Its: VP, HR, EHS and Corporate Administration/s/ Jose Garcia

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

By:/s/ Sam Marnick

 

Its:EVP, CAO & Strategy

 



 9 

 

 

EXHIBIT A

 

GARCIA UNVESTED LTIP AWARDS

 

Award
Date Vesting Date Type of Award No of Total
Unvested Shares as
of January 28, 2020 No. of Unvested Shares to
Which Executive Is
Entitled Hereunder
(Subject to Criteria
Unknown until Vesting
Date(s)) 2/6/2019 Resignation Date Sign-On Award – Time/Service Based Award
10,861 100% 2/6/2019 2/6/2022 Performance-Based Award - TSR 1,981 at Target
performance 66 2/3%, subject to satisfaction of performance conditions. For
avoidance of doubt, this equals 1,321 shares (at Target Performance) 2/6/2019
2/6/2022 Performance-Based Award - FCF 2,715 at Target performance 66 2/3%,
subject to satisfaction of performance conditions. For avoidance of doubt, this
equals 1,801 shares (at Target Performance) 2/6/2019 Resignation Date
Time/Service Based Award 8,015 66 2/3%. For avoidance of doubt, this equals
5,344 shares   11/5/2019 Resignation Date Time/Service Based Award 5,880 100%

 



 10 

 